 


109 HR 2964 IH: Chisholm and Great Western Cattle Trails Act of 2005
U.S. House of Representatives
2005-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2964 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2005 
Mr. Cole of Oklahoma (for himself, Mr. Lucas, and Mr. Boren) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the National Trails System Act to designate the Chisholm Trail and Great Western Trail historic cattle-drive trails for study and for potential addition to the National Trails System, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Chisholm and Great Western Cattle Trails Act of 2005. 
2.Designation of the Chisholm Trail for Study and for Potential Addition to the National Trails SystemSection 5(c) of the National Trails System Act (16 U.S.C. 1244(c)) is amended by adding at the end the following new paragraph: 
 
(__)The Chisholm Trail National Historic Trail (Also Known As the Abilene Trail)The Secretary of the Interior shall undertake a study of the routes commonly known as the Chisholm Trail, from the vicinity of Brownsville, Texas; northward through the vicinity of San Antonio, Texas and segments from the vicinity of Cuero, Texas; to Ft. Worth, Texas; Duncan, Oklahoma, and alternate segments used through Oklahoma, to Enid, Oklahoma; Caldwell, Kansas; Wichita, Kansas; Abilene, Kansas; and the segments running to alternative Kansas destinations that were commonly used, to determine the feasibility and suitability of designation of one or more of the routes as components of the Chisholm Trail National Historic Trail.. 
3.Designation of the Great Western Trail for Study and for Potential Addition to the National Trails SystemSection 5(c) of the National Trails System Act (16 U.S.C. 12441(c)) is amended by adding at the end the following new paragraph: 
 
(__)The Great Western Trail National Historic Trail (Also Known As the Dodge City Trail)The Secretary of the Interior shall undertake a study of the routes commonly known as the Great Western Trail, from the vicinity of San Antonio, Texas, north-by-northwest through the vicinities of Kerrville and Menard, Texas; north-by-northeast through the vicinities of Coleman and Albany, Texas; north through the vicinity of Vernon, Texas, to Doan's Crossing, Texas; northward through Oklahoma through or near the vicinities of Altus, Lone Wolf, Canute, Vici, May; and north through Kansas to Dodge City, to determine the feasibility and suitability of designation of one or more of the routes as components of the Great Western Trail National Historic Trail.. 
4.Report to Congress 
(a)Study requirements and objectivesThe study requirements and objectives specified in section 5(b) of the National Trails System Act (16 U.S.C. 1244(b)) shall apply to studies required by this Act. 
(b)Completion and submission of studyNot later than three complete fiscal years after the date of the enactment of this section, the Secretary of the Interior shall complete and submit to Congress the studies required. In the case of a study added to this section after that date, the study shall be completed and submitted to Congress not later than three complete fiscal years after the date of the enactment of the law adding the study to this section. 
5.Land acquisitionNo lands or interests therein outside the exterior boundaries of any federally administered area may be acquired by the Federal Government for the Chisholm Trail or Great Western Trail except with the consent of the owner thereof.  
 
